Citation Nr: 0946027	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as a result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's present respiratory disorders are not 
etiologically related to any incident of active military 
service, to include asbestos exposure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009),  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

The Veteran contends that his present symptoms of breathing 
difficulties and chronic coughing are attributable to in-
service asbestos exposure.  In his August 2006 claim, the 
Veteran reported that he painted naval vessels and slept near 
asbestos ridden pipes during active service.  He began 
experiencing breathing difficulties in 1991 that have 
continued to the present time.   

Service treatment records do not show any complaints or 
findings regarding any pulmonary or respiratory disorder.  
Chest X-rays taken at the time of the Veteran's separation 
examination in January 1946 returned normal.

Private treatment records from 1989 to approximately 2006 
reflect that the Veteran occasionally complained of cough 
symptoms and chest pain.  Private medical records, dated 
April 1989, September 2003, and July 2006, showed that the 
Veteran was treated for acute episodes of bronchitis.  Chest 
X-ray reports from August 2001, September 2003, March 2004, 
and July 2007 did not reveal any lung abnormalities.  Like-
wise, a high resolution CT scan of the chest in April 2004 
returned normal.  

The Veteran was afforded a July 2007 VA examination.  The 
examiner reviewed the claims file and interviewed the 
Veteran.  The Veteran informed her that he had experienced 
shortness of breath for the past 10 to 15 years and developed 
a cough.  He did not affirm being diagnosed with any specific 
disorder and did not receive medical treatment for any 
respiratory disorder.  Upon physical examination, the 
Veteran's lungs were noted to have coarse breath sounds 
without wheezes or rales.  Pulmonary function testing showed 
mild restrictive ventilatory defect and X-rays of the lungs 
returned normal.  The examiner diagnosed a restrictive 
ventilatory defect.  She attributed the respiratory disorder 
the Veteran's high body mass index and opined that it was 
"less likely" related to asbestos exposure.  The examiner 
also commented that the normal findings from the April 2004 
CT chest scan indicated that the Veteran was not exposed to 
asbestos during active service.  

Analysis

The record does not show that the Veteran experience 
respiratory symptoms until many years following active 
service.  Of chief importance, there are no medical records 
suggesting that any respiratory disorder is etiologically 
related to any incident of the Veteran's active service, 
including reported asbestos exposure.  Although the Veteran 
is competent to describe his respiratory symptoms, he is not 
competent to make a medical diagnosis and his opinion 
regarding a nexus between any claimed disorder and active 
service has no probative value.  Barr, supra.; Espiritu, 
supra.    

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the September 2006 
letter from the RO to him, but he has failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  There is no medical evidence of 
record suggesting that any respiratory disorder may be 
associated with any incident of his active service, including 
reported asbestos exposure.  38 C.F.R. § 3.303.  Without 
medical evidence of a nexus, service connection is not 
warranted for the Veteran's claim.  38 C.F.R. § 3.303.   


Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a September 2006 
letter, prior to the date of the issuance of the appealed 
January 2007 rating decision.  The Board further notes this 
letter contained notice concerning how a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in July 2007 that was fully 
adequate for the purposes of adjudication.  The VA 
examination report reflect a full review of the claims file, 
interview of the Veteran, physical examination, and medical 
opinions by an appropriately qualified healthcare provider.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). Although the 
Veteran's representative argued in November 2009 that the 
examination was inadequate because it was not countersigned 
by a physician, the Court has permitted examination by a 
nurse practitioner.  See Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007).


Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


